Law Offices Ballard Spahr Andrews & Ingersoll, llp 1735 MARKET STREET, 51ST FLOOR PHILADELPHIA, PA 19103-7599 215-665-8500 FAX: 215-864-8999 www.ballardspahr.com ATLANTA, GA BALTIMORE, MD BETHESDA, MD DENVER, CO LAS VEGAS, NV LOS ANGELES, CA PHILADELPHIA, PA PHOENIX, AZ SALT LAKE CITY, UT VOORHEES, NJ WASHINGTON, DC WILMINGTON, DE March 3, 2009 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance 100 F Street, NE Washington, DC 20549 Attention:Jim B. Rosenberg, Senior Assistant Chief Accountant Daniel Greenspan, Special Counsel Suzanne Hayes, Legal Branch Chief Re: Harleysville Group Inc. Form 10-K for the Fiscal Year Ended December 31, Definitive Proxy Statement filed March 25, File No. 0-14697 Ladies and Gentlemen: We are providing this response letter on behalf of Harleysville Group Inc. (the “Registrant” or the “Company”) with respect to comment 2 of the Staff’s follow-up comment letter dated February 13, 2009, regarding the Registrant’s Form 10-K for the Fiscal Year Ended December 31, 2007 (the “2007 10-K”), and the Definitive Proxy Statement filed March 25, 2008 (the “2008 Proxy Statement”).For your convenience, the Staff’s comment has been reproduced below, followed by the Registrant’s response.The
